Al-Anabi Supercharger Divison

Invoice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

375 Warehouse Rd. :
é Date Invoice #
Oak Ridge, TN 37830
7/1/2009 0001
Bill To Ship To
QATAR RACE.CLUB 375 WAREHOUSE RD
DOHA, QATAR OAK RIDGE, TN 37830
USA
P.O. Number Terms Rep Ship Via F.O.B. Project
7/1/2009
Quantity Item Code Description Price Each Amount
8 | B254131 06'BLK,4.4675,+.1,SPRD LFTR 7,150.00 57,200.00
8 | B254131A BAE SPCL 60MM CAM TUNNEL 150.00 1,200.00
8 | B98B60TB 1-60MM TORRINGTON BEARING & SH 16.90 135.20
80 | B23H22H BA2003 H-11,9/16-9/16,7.220" 40.00 3,200.00
80 | B98HN9I 9/16"-18 12PT 11/16 WRENCH NUT 4.65 372.00
128 | B23H222 BA2003 4340, 9/16-16-1/2, 7.220" 17.00 2,176.00
128 | B98HN1 1/2"-20 12PT 11/16 WRENCH NUT 4.65 595.20
72 | BEPBHSS 7/16 TO 3/8 STEPPED BELLHOUSIN 6.40 460.80
8 |] BKRMS 1-REAR MAIN SEAL 11.50 92.00
8] BAS2RBVS 1 SET 1512V ROD BEARING, VANDERB 100.50 804.00
8 | BAS2CMB 1 SET-CLEVITE MAIN BEARINGS 87.40 699.20
8 | BA60412 1-BRE#2 4.150 CRANKSHAFT, BALANBOB WT=2725 3,250.00 26,000.00
64 | BASBGRP 1-GRP PRO BILLET ROD, 1.094 PIN 450 LONG 140.00 8,960.00
64 | BA30AWPC 1-BAE C300 PIN, 3.400" X 1.094" 70.00 4,480.00
128 | BA354472 BA-4 4.471 ALM BTN, 1.094X3.400 NO PISTONS 5.90 755.20
64} BA4471S8 1-4.471 ST. 017 DYKE TOP RING 22.30 1,427.20
8| BA4471TS 1 SET-4.471 TOTAL SEAL 2ND RING 138.00 1,104.00
64 | BA4467Z 1-4.467 HI-TENSION OIL RING NO CAMSHAFT 4.90 313.60
8| BA6IRCD RCD ALUM TALL CAM GEARDRIVE KI 975.00 7,800.00
8 | BA63RPK RCD 5" ALUM EXTENSION 365.00 2,920.00
8 | BA63RHD RCD 3/8"X5.5" HEX DRIVESHAFT 55,10 440.80
8 | RCDCTP RCD CRANK TRIGGER RING POINTER 16.85 134.80
8 | RCDCTPH RCD CRANK TRIGGER PICKUP HOLDE 45.50 364.00
8 | RCDPBB RCD POINTER BRACKET TDC 37.10 296.80
8 | RCDSPCT RCD CRNK TRGR STRUT PLATEW/STU 178.08 1,424.64
8 | BA60CHT 1-RCD TITANIUM CRANKHUB, NO WHL 445.36 3,562.88T
8 | BA60DWCT RCD FLAT SPLINED D.WHEEL W/MGN 129.40 1,035.20
8 | BA60CB 1-CRANKBOLT W/WASHER 35.50 284.00
16 | BA60KWS 1-TOOL ST. KEY WAY STOCK 5.00 80.00
8 | OP3PGB 1-BAE STL SHIM PAN GASKET, BLUE 26.30 210.40
8} OP2FP 1-MOROSO F.C. OIL PAN, (1) BAE 625.00 5,000.00
8 | OLAN1620 1-SPECIAL 16 TO 20 REDUCER 34.85 278.80
8 | OPODS P&P DRY SUMP OIL PUMP 1,132.00 9,056.00
8 | OPODSK P&P DRY SUMP TO ENGINE KIT 150.00 1,200.00
FREIGHT CHARGES WILL BE ADDITIONAL T t
Ota

 

 

Page 1

 
Al-Anabi Supercharger Divison
375 Warehouse Rd.

 

 

 

 

Invoice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Date Invoice #
Oak Ridge, TN 37830
7/1/2009 0001
Bill To Ship To
QATAR RACE CLUB 375 WAREHOUSE RD
DOHA, QATAR OAK RIDGE, TN 37830
USA
P.O. Number Terms Rep Ship Via F.O.B. Project
7/1/2009
Quantity Item Code Description Price Each Amount

8 | BA6G0C6LS 1 SET-CAMFK SRD LFTR, .904 1,150.00 9,200.00

16 | GHO8144 1-BA-3/6 .081 4.480 GASKET 55.25 884.00

8 | BAOO8B 1 SET-BA-8 ALCOHOL HEADS,BARE BRLYM/BRNZE NO 5,850.00 46,800.00

VALVES, KPRS,RET,SPRINGS,ETC

96 | BAOHRS 1-HEADER STUD 1.05 100.80

64 | BAOHRSF 1-HEADER STUD,1 3/4" FUEL TYPE 1.05 67.20

64 | BAOTHS 1-INNER HEAD STUD,STD. 3.60 230.40

64 | BAOTHTN 1- 7/16 12 POINT NUT 2.65 169.60

64 | BAOTHW 1-INNER HEAD STUD WASHER 0.75 48.00

8] BAISRAHS BA-4 HI RATIO H.D. ROCKER ASSY 3,955.00 31,640.00

128 | BASIIPS5C PUSH RODS 26.25 3,360.00

8 | BA11VG3B 1PR-BA-3 STL SHIM VC GASKET, BL 36.90 295.20

8} BAI1VCM5 1 SET-BA-4 MAG SNGL VALVE COVER 1,050.00 8,400.00

64 | BAI1ST6 1-BA-6 SPARK PLUG TUBE 9.00 576.00

8} BAIIST6R 1 SET-BAE SNGL PLUG TUBE RETAIN 50.00 400.00

8 | BAIIBDBP 1 SET NHRA 02' BREATHERS,PRO MOD 140.80 1,126.40

8 | BA203PM BA-3/4 + .100 LITE SHORT MANIF 2,000.00 16,000.00

8 | BA21IMBD 1-BURST DISC. 20.00 160.00

8 | BA2IMBDK MANIFOLD BURST DISC DEFLECTOR 150.00 1,200.00

8| BA21MBDS MANIFOLD B.DISC STUD&NUT KIT 18.50 148.00

64 | LBOPBSR 1-RED BLOWER STUD 6.90 441.60

64 | BAOTHTN 1- 7/16 12 POINT NUT 2.65 169.60

64 | BAOTHW 1-INNER HEAD STUD WASHER 0.75 48.00

8} LBIAIBA ANGLED IDLER BRKT ASSY ( NOPULLY) 557.18 4,457.44

8 | LBIIDP3 1-3" ALUM IDLER PULLEY (ONLY) 182.50 1,460.00

8 | MIMHDR RCD MAG HOLD DOWN W/ STUD 62.50 500.00

8 | M2DDMDS RCD SINGLE OFF-SET DRIVE 950.00 7,600.00

8 | M2DDMDSS 1-RCD S. OFFSET DRIVE SUPPORT B 166.30 1,330.40

8 | FROPNKF 1-PORT NOZZLE KIT, F.C. 326.75 2,614.00

8 | FROHHS 1 SET- HAT HOSES 105.60 844.80

8 | FROVWDB VW DISTRIBUTION BLOCK 32.59 260.72

32 | FSONB 1-HAT NOZZLE BODY 9.00 288.00

8 | FROPNCV8 1-PORT NOZZLE CHK VALVE #8 52.32 418.56

8 | BA63QRC QUIK RELEASE CLAMP 40.00 320.00

FREIGHT CHARGES WILL BE ADDITIONAL T t I
Ota

 

 

Page 2

 

 

 
Al-Anabi Supercharger Divison

 

 

Invoice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

375 Warehouse Rd.
. Date Invoice #
Oak Ridge, TN 37830
7/1/2009 0001
Bill To Ship To
QATAR RACE CLUB 375 WAREHOUSE RD
DOHA, QATAR OAK RIDGE, TN 37830
USA
P.O. Number Terms Rep Ship Via F.O.B. Project
7/1/2009
Quantity Item Code Description Price Each Amount
8 | MOSMBCR R.C.D. BILLET MAG BAND CLAMP 120.00 960.00
8| LBIBGTSM RCD ROOTS TOP GUARD W/ STRTR MN 170.00 1,360.00
8] LBIBGS RCD SIDE GUARD ALUM, BELT 45.00 360.00
8; LBIBGB RCD BTM OIL LINE GUARD 140.00 1,120.00
3 | 78703TSFT SPRINGER CLUTCH 10.0 PRO SPTMN 6 STD 3- DISC 6,179.00 18,537.00
FULL TI NO GEAR SCALLOPED FLYWHEEL
100 | JEIA PISTON W/ PIN FIT 97.35 9,735.00
4 | MSD31559 HEMI WIRE SET 286.90 1,147.60
8 | MSD8147 BOX W/ REV 803.70 6,429.60
8 | MSD8140 PRO MAG 44/ COUNTERCLOCK WI 2,048.90 16,391.20
8 | MSD8142 COIL (MSD8144) 669.90 5,359.20
80 | C1250 INTAKE SPRING 1250 24.20 1,936.00
80] C1251 EXHAUST SPRING 1251 26.40 2,112.00
100 | C22 RETAINERS 19.40 1,940.00
100} C 12 VALVE LOCK SUPER LOCKS 7.90 790.00
Out-of-state sale, exempt from sales tax 0.00% 0.00
FREIGHT CHARGES WILL BE ADDITIONAL

Total $353,799.04

 

 

Page 3

 

 

 
